Citation Nr: 0610080	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  01-08 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right wrist injury with neurological involvement, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to January 
1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In July 2003 and June 2004 the Board remanded the case for 
further evidentiary development.

A Travel Board hearing in front of the undersigned was held 
in September 2003.  The transcript of the hearing has been 
associated with the claims file.  


FINDING OF FACT

The veteran's right wrist injury with neurological 
involvement demonstrates no more than mild incomplete 
paralysis with tender scar on the ulnar side of the wrist.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of a right wrist injury with neurological 
involvement have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8512 (2005).

2.  The criteria for a separate 10 percent evaluation for 
scar that is residual to right wrist injury with neurological 
involvement have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7804 (prior to and from August 30, 2002) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 51039A) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The timing requirement 
enunciated in Pelegrini applies equally to all five elements 
of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of an increased evaluation of a right wrist injury.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and the supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as VCAA letter in June 2004, explained 
the evidence necessary to establish entitlement.  In 
addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SSOC issued 
in September 2005.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  However, in Mayfield the Court noted that 
an error in the timing of the notice is not per se 
prejudicial and that to prove prejudice, the appellant had to 
claim prejudice with specificity.  In the present case VCAA 
notice was provided after the rating decision, however, the 
Board finds that there was no prejudice to the appellant.  
The Court in Mayfield noted that there could be no prejudice 
with an error in the timing of the VCAA notice if its purpose 
of affording the claimant a meaningful opportunity to 
participate effectively in the processing of his claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also notes that in Mayfield, the Court, also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports the claim, or something 
to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2004 specifically described the evidence needed 
to substantiate the claim and requested that the appellant to 
"[s]end the [RO] this information and evidence as soon as 
you can."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being partially denied and partially 
allowed, effective date would be assigned with respect to the 
denied portion and the RO may provide VCAA notice with 
respect to any effective date assigned on the allowed 
portion, so there can be no possibility of prejudice to the 
appellant even if the appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
outpatient records.  The veteran was afforded a VA 
examination and a Travel Board hearing.  The Board concludes 
that the evidence of record provides sufficient information 
to adequately evaluate the claim, and the Board is not aware 
of the existence of any additional relevant evidence which 
has not been obtained.  Therefore, no further assistance to 
the veteran with the development of evidence is required, nor 
has the delayed notice of the VCAA resulted in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d); see Mayfield, supra.

Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

An August 1980 service report of medical history and a 
December 1980 service medical record indicates that the 
veteran is left handed.  A November 1980 service report of 
medical history reflects that he is right and left handed and 
a May 1981 VA examination report indicates that he is left 
handed.  Although the reports of June 2000 and April 2002 VA 
neurology examinations indicate that the veteran was right 
handed, he testified during a November 2001 RO hearing that 
he was left handed.  Therefore, the Board concludes that a 
preponderance of the evidence supports the conclusion that he 
is left handed.  He was granted service connection for 
residuals of a right wrist injury with ulnar neuropathy via a 
rating decision of June 1981.  He was assigned a 20 percent 
disability rating under Diagnostic Code 8512.  In May 2000 
the veteran filed a claim for an increased rating.  

A VA orthopedic examination of June 2000 revealed a full 
painless range of motion of the right wrist.  A June 2000 VA 
neurological examination noted that a scar on the ulnar side 
of the right wrist was tender to touch.  The movements were 
painful and tender.  There was no muscle atrophy noted.  
Motor strength was decreased on the right flexor carpi 
ulnaris muscle.  The finger adduction and abduction were 4/5.  
The left flexor carpi ulnaris was 4/5.  Deep tendon reflexes 
were 2+ and symmetrical upper and lower extremities.  There 
was a positive Tinel's sign on the right ulnar nerve on the 
right wrist.  There was decreased pinprick and light touch 
noted on the right hand ulnar nerve distribution on the right 
fourth and fifth digits.

In a VA 9 Form of October 2001 the veteran stated that the VA 
examination of June 2000 was wrong in that he had limitation 
of motion of the right wrist.

At an RO hearing of November 2001 the veteran stated that 
weather affected the wrist in that it swells when it gets 
extremely hot and aches in extreme cold.  He further stated 
that he gets tingling on the pinkie finger and the palm of 
the right hand which travels down to the wrist.  

A VA orthopedic examination of April 2002 noted range of 
motion on the right wrist well preserved with flexion of 70 
degrees, extension of 80 degrees, and 90 degrees of pronation 
and supination without pain.  There was no intrinsic atrophy.  
Range of motion of the metacarpophalangeal joint and 
interphalangeal joints were all within normal limits.  
Sensation to touch was diminished on the ulnar aspects, and 
also on the corresponding part of the fourth and fifth 
digits.  A VA neurological examination of April 2002 revealed 
mild weakness on the right fourth and fifth digits of the 
right hand on flexion of the fingers.  The flexor carpi 
ulnaris was weak and strength was 4/5 bilaterally.  There was 
mild hypothenar muscle atrophy on the right hand.  Right 
wrist movement was painful and limited.  There was positive 
tenderness on the right wrist on the scar area.  Deep tendon 
reflexes were 2+ symmetrical.  There was decreased sensory 
pinprick and light touch sensation on the right hand ulnar 
distribution on the right fourth and fifth digits.  

At a Travel Board hearing of September 2003 the veteran 
stated that over the years the range of motion of the right 
wrist has decreased somewhat and the strength had definitely 
deteriorated.  

The veteran is currently rated as 20 percent disabling under 
Diagnostic Code 8512 for mild incomplete paralysis of the 
lower radicular group.  As noted above, the veteran is left-
handed, therefore, his right wrist disability is rated as the 
minor wrist.  Under Diagnostic Code 8512, complete paralysis 
with all intrinsic muscles of the hand, and some or all of 
flexors of the wrist and fingers are paralyzed with 
substantial loss of use of the hand warrants a 60 percent for 
the minor wrist.  Severe incomplete paralysis warrants a 40 
percent for the minor wrist.  Moderate incomplete paralysis 
warrants a 30 percent rating for the minor wrist.  Mild 
incomplete paralysis warrants a 20 percent disability rating.

Evaluating the VA examination reports of June 2000 and April 
2002, the Board notes that the veteran's symptoms are no more 
than mild.  There was mild weakness on the right fourth and 
fifth digits of the right hand.  Strength was 4/5 bilaterally 
and deep tendon reflexes were 2+ symmetrical.  Flexor carpi 
ulnaris was weak.  There was decreased pinprick and light 
touch sensation.  In light of these findings, the Board finds 
that the neurological deficit relating to the veteran's right 
wrist is best described as mild.  There is no evidence of 
record that the veteran's symptoms are moderate in nature 
warranting a 30 percent evaluation.  As such, the Board holds 
that a preponderance of the evidence is against a higher 
evaluation than the currently assigned 20 percent disability 
rating under Diagnostic Code 8512.  

Diagnostic Code 7804, both prior to and from August 30, 2002, 
provides, in substance, that a 10 percent evaluation may be 
assigned for scars that are tender and painful on 
examination.  Although the June 2000 and April 2002 VA 
neurology examinations do not show that the veteran's scar, 
on the ulnar portion of the wrist is painful, both indicate 
that it is tender.  

Separate ratings may be assigned for symptomatology that is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 261, 262 (1994).  The Board concludes that in resolving 
all doubt in the veteran's behalf, the evidence is in 
equipoise with respect to whether or not he experiences 
separate symptomatology that more nearly approximates a 
tender and painful scar warranting a separate 10 percent 
evaluation under Diagnostic Code 7804.  In resolving all 
doubt in the veteran's behalf, a separate 10 percent 
evaluation for a tender and painful scar that is residual of 
a right wrist injury with neurological involvement is 
warranted.  

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  Limitation of motion for the 
wrist is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2005).  However the Board notes that the maximum evaluation 
available under this diagnostic code is 10 percent for 
limitation of dorsiflexion of the minor or major wrist to 
less than 15 degrees.  Therefore, this diagnostic code is not 
favorable to the veteran.

Furthermore the Board notes that Diagnostic Code 5214, which 
rates ankylosis of the wrist, is not for application as there 
is no evidence of ankylosis of the right wrist.  In the 
absence of ankylosis, the Board may not rate his right wrist 
disability as ankylosis under Diagnostic Code 5214.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The medical evidence demonstrates some 
functional loss associated with the veteran's service-
connected right wrist disability.  These symptoms and 
findings, however, are not sufficient to warrant an increased 
disability rating according to the rating schedule, which 
provides a maximum 10 percent disability rating only for 
limitation of wrist motion.  See 38 C.F.R. §§ 4.56(c), 4.71a, 
Diagnostic Code 5215 (2005).

The Board has also considered the veteran's assertions in 
making this decision and considers them credible insofar as 
he described his symptoms and beliefs in the merits of his 
claim.  However, as a layperson, he is not competent to make 
medical determinations.  See e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  


ORDER

An increased evaluation for residuals of a right wrist injury 
with neurological involvement, currently rated as 20 percent 
disabling is denied.  

A separate 10 percent evaluation for tender scar that is 
residual of a right wrist injury with neurological 
involvement is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



____________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


